Conviction is for assault with intent to murder. Punishment, two years in the penitentiary.
Our Assistant Attorney General calls attention to the fact that the appeal bail bond is defective, and moves a dismissal of the appeal. The trial term of court adjourned February 11, 1922. Bond *Page 356 
was not executed until February 13, and is approved only by the sheriff, whereas Article 904, C.C.P. requires bond in such cause to be approved both by the Sheriff and the trial judge. Hanson v. State, (No. 6959, Opinion delivered May 10, 1922; not yet reported).
The appeal must be dismissed.
Dismissed.
                 ON MOTION TO RE-INSTATE APPEAL.                       December 20, 1922.